Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 10/28/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 10 and 18 are independent claims.


Claim Objections
Claims 6 and 13 are objected to because of the following informalities: 
Claims 6 and 13 should be amended to “one or more budget guidelines” to read more clearly.
Appropriate correction is required.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not directed towards the claimed invention. Rather the abstract is related to the parent case.  (i.e., 16/586165)
 Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11232240. 

 
Instant application 17513388
Patent No. 11232240
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 1
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 1
Claim 8
Claim 4
Claim 9
Claim 5
Claim 10
Claim 1
Claim 11
Claim 2
Claim 12
Claim 3
Claim 13
Claim 7
Claim 14
Claims 8 and 10
Claim 15
Claim 4
Claim 16
Claim 1

Claims 8 and 15
Claim 18
Claims 1 and 2
Claim 19 
Claim 7
Claim 20
Claim 1


	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Paten are capable of performing the limitations of the claims of the instant application. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 1, 10 and 18 :
Claims 1, 10 and 18 recite: “determining a stage of a product life cycle associated with a first industrial automation component of the plurality of industrial automation components based on the historical data set ”. (emphasis added) 
Examiner submits, at best, the specification describes suggesting actions based on historical data set (see par. 123, par. 156). Nothing indicates that a “stage of a product life cycle” is determined based on a historical data set. 
Therefore, there is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al. (hereinafter “Govindaraj”), U.S. Published Application No. 20150316909 A1 in view of Quisumbing; Benjamin, U.S. Published Application No. 20180011721 A1.
Claim 1:
Govindaraj  teaches A non-transitory, computer readable medium comprising instructions that, when executed by a processor, causes the processor to perform actions comprising: (e.g., non-transitory computer readable medium of Figure 3 comprising executable instructions par. 4; In yet another embodiment, a non-transitory computer-readable medium may include computer-executable instructions)
generating a graphical user interface (GUI) comprising a visualization for depicting a representation of an industrial automation system, wherein the visualization comprises a plurality of objects, each object of the plurality of objects corresponding to a respective industrial automation component of a plurality of industrial automation components of the industrial automation system; (e.g., a GUI visualization of industrial components (i.e., a plurality of objects) of an industrial automation system as shown in Figures 12A,  12B and 12C par. 114; In one embodiment, the industrial control system 22 may include a graphical user interface ( GUI) that may depict certain visualizations that represent the hierarchical levels of the industrial automation system 10.)
receiving, from a database, a historical data set associated with the plurality of industrial automation components; (e.g., receiving, from memory, relationship data, big data, or history usage data associated with the industrial automation components Par. 88; In one embodiment, the industrial control system 22 may store the effectual relationship data in the memory 36 or storage 38 components of the industrial control system 22. Alternatively or additionally, the industrial control system 22 may send the effectual relationship data to a control system associated with each component 20 or to the database 80, such that other control systems may access the data and base its operations on the information stored therein. par. 163; The large amount of data collected from various control systems associated with various industrial automation systems may commonly be referred to as big data.  Par. 189; In this manner, the cloud-computing device 274 may analyze whether the local components 20 were operated under similar circumstances as compared to other components 20 and 
determining a stage of a product life cycle associated with a first industrial automation component of the plurality of industrial automation components based on the historical data set, (e.g., diagnosing certain problems for a  respective industrial automation system within a determined “replacement” stage (i.e., a stage of a product life cycle) associated with the plurality of industrial automation component of the respective system based on collected big data from past systems or history of usage (i.e., historical data set) par. 163; The large amount of data collected from various control systems associated with various industrial automation systems may commonly be referred to as big data. With the increased availability of big data due to the communication abilities of control systems, the big data may be analyzed or used as a reference to identify similar patterns of data between two or more industrial automation systems. By identifying similar patterns between two or more industrial automation systems, the cloud computing device 274, the servers 272, or the industrial control system 22 may diagnose certain problems in a respective industrial automation system, predict when problems may arise in the respective automation system, determine how operations may be adjusted in the respective automation system, and the like. par. 189; In this manner, the cloud-computing device 274 may analyze whether the local components 20 were operated under similar circumstances as compared to other components 20 and determine when a local component 20 disposed in the local factory 
wherein the first industrial automation component is represented in the visualization by a first object of the plurality of objects; (e.g., a GUI visualization of industrial components (i.e., any single object is a first object of a plurality of objects) of an industrial automation system as shown in Figures 12A,  12B and 12C par. 114; In one embodiment, the industrial control system 22 may include a graphical user interface ( GUI) that may depict certain visualizations that represent the hierarchical levels of the industrial automation system 10.)

Govindaraj  fails to expressly teach 
identifying a second industrial automation component for replacing the first industrial automation component in response to determining the stage of the product life cycle; 
generating a notification indicative of a suggestion to replace the first industrial automation component with the second industrial automation component; 
and presenting the notification via the GUI. 

However, Quisumbing teaches
identifying a second industrial automation component for replacing the first industrial automation component in response to determining the stage of the product life cycle; (e.g., in response to determining an “upgrade replacement” stage,  par. 32; As an example, the new hardware component may require an updated version of software (e.g., version 4), may need to be coupled to other hardware components of the current hardware configuration by a certain type of cable or connector, and may also be associated with certain universal installation actions that are typical of new hardware components. Par. 32; Furthermore, the new hardware component may require a certain version of a software operating environment and the current hardware configuration of the system may currently be running another version of the software operating environment. As such, a software installation action to upgrade the software operating environment of the current hardware configuration may be selected so that the requirement of the new hardware component with respect to the software operating environment is satisfied.)  
generating a notification indicative of a suggestion to replace the first industrial automation component with the second industrial automation component; and presenting the notification via the GUI. (e.g., software installation action is presented via GUI to replace outdated software (i.e., suggestion to replace) Figure 4; software installation actions Par. 32; Furthermore, the new hardware component may require a certain version of a software operating environment and the current hardware configuration of the system may currently be running another version of the software operating environment. As such, a software installation action to upgrade the software operating environment of the current hardware configuration may be selected so that the requirement of the new hardware component with respect to the  Par. 33; FIG. 5A illustrates an example graphical user interface 500 to generate an instruction guide. In general, the graphical user interface 500 may be used to provide an instruction guide 140 of FIG. 1. par. 41; the GUI may provide installation actions for installing any hardware component with a system or to install any hardware component as a new system.)

In the analogous art of diagnosing component configurations via GUI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diagnosing process for a system of industrial automation components as taught by Govindaraj to include identifying replacement components as taught by Quisumbing to provide the benefit of allowing a user to efficient perform maintenance and upgrades to a system of components.  (Quisumbing; paras. 15-17)

Claim 4 depends on claim 1:
Govindaraj teaches wherein the instructions that cause the processor to identify the second industrial automation component cause the processor to apply a machine learning algorithm, a set of rules, or both, to select the second industrial automation component from an additional plurality of industrial automation components based on the historical data set. (e.g., applying a set of rules to recommend a selected second component for replacement based on analyzing past patterns.(i.e., historical data set)    par. 181; In one embodiment, the cloud-computing device 274 may cross reference the identified patterns in the first and second sets of data with the maintenance records for each component associated with the 

Claim 5 depends on claim 4:
Govindaraj/Quisumbing teaches wherein selecting the second industrial automation component from the additional plurality of industrial automation components is based on one or more preferences for the first industrial automation component of the industrial automation system. (e.g., selecting the second component to optimize the system based on user preferences for the system par. 35; As such, each industrial automation component may optimize their respective operations within the industrial automation system with respect to the attributes of the other industrial automation components. For example, an industrial automation component may receive data from other components that may be in a same or different part of the industrial automation system. The data may include system configurations for the other components, maintenance schedules for the other components, system design modifications for the other components, user preferences for the components, and any other data that may be stored in or acquired by the other components.)(e.g., installation of upgrades based on user preferences and system preferences 


Claim 6 depends on claim 5:
Govindaraj/Quisumbing teaches wherein the one or more preferences comprise one or more budget guidelines, one or more product line types, one or more vendors, a programming language, one or more standards, or a combination thereof. (e.g., installation of upgrades based on user preferences and system preferences (i.e., one or more standards) and identifying a particular version of software (i.e., one or more product line types) Quisumbing par. 19; Additionally, the installation actions that are selected to be provided in the instruction guide may be based on user preferences and local system preferences as described in further detail below. Par. 24; The user preferences may identify installation actions that are known to the user and where the user has indicated that he or she does not need to view the particular installation actions identified from the user preferences. For example, the user preferences may indicate that the user is familiar with the process to upgrade a version of software of the flash storage array and thus does not need to view an installation action describing how to upgrade the version of the software. The system preferences may indicate local system preferences for a particular system as well as information specifying a particular order or arrangement of hardware components used in the current hardware configuration of a system. Par. 24; The information may further 

Claim 7 depends on claim 1:
Govindaraj/Quisumbing teaches further comprising instructions that, when executed by the processor, cause the processor to perform operations comprising receiving an input authorizing replacement of the first industrial automation component with the second industrial automation component via the notification. (e.g., input authorizing via selecting installation guide to replace hardware or software components Quisumbing; Figure 4; selecting upgrade par. 32; As an example, the new hardware component may require an updated version of software (e.g., version 4), may need to be coupled to other hardware components of the current hardware configuration by a certain type of cable or connector, and may also be associated with certain universal installation actions that are typical of new hardware components. par. 32; As such, a software installation action to upgrade the software operating environment of the current hardware configuration may be selected so that the requirement of the new hardware component with respect to the software operating environment is satisfied.)

Claim 8 depends on claim 1:
Govindaraj/Quisumbing teaches wherein the stage of the product life cycle corresponds to an end of life stage specified by a manufacturer of the first industrial automation component, the first industrial automation component no longer being supported by a future software update, the first industrial automation component no longer being supported by a future firmware update, or a combination thereof. (e.g., the first industrial automation component no longer being supported by a future software update, Quisumbing; par. 32; As an example, the new hardware component may require an updated version of software (e.g., version 4), may need to be coupled to other hardware components of the current hardware configuration by a certain type of cable or connector, and may also be associated with certain universal installation actions that are typical of new hardware components. Par. 32; Furthermore, the new hardware component may require a certain version of a software operating environment and the current hardware configuration of the system may currently be running another version of the software operating environment. As such, a software installation action to upgrade the software operating environment of the current hardware configuration may be selected so that the requirement of the new hardware component with respect to the software operating environment is satisfied.)  

Claim 9 depends on claim 1:
Govindaraj teaches wherein the first industrial automation component comprises a hardware component, a software component, a routine, logic, an alarm, a process, or a combination thereof. (e.g., industrial system comprising physical or software components par. 48; it should be understood that the industrial control system 22, as mentioned throughout this disclosure, may be implemented as physical components and/or virtual components (i.e., software-based) used to monitor 

Claim 10:
Claim 10 is substantially encompassed in claims 1 and 4 above, therefore, Examiner relies on the same rationale set forth in claims 1 and 4 to reject claim 10. 

Claim 13 depends on claim 10:
Claim 13 is substantially encompassed in claims 5 and 6 above, therefore, Examiner relies on the same rationale set forth in claim 5 and 6 to reject claim 13. 

Claim 14 depends on claim 10:
Govindaraj teaches wherein identifying the second industrial automation component for replacing the first industrial automation component from the additional plurality of industrial automation components is based on a historic data set of past industrial automation system designs. (e.g., in response to diagnosing certain problems of a system, identifying components to replace based on collected big data from past systems (i.e., past industrial automation system designs) par. 163; The large amount of data collected from various control systems associated with various industrial automation systems may commonly be referred to as big data. With the increased availability of big data due to the communication abilities of control systems, the big data may be analyzed or used as a reference to identify similar patterns of data between two or more industrial automation systems. By identifying 

Claim 15 depends on claim 10:
Claim 15 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 15.

Claim 16 depends on claim 10:	
Govindaraj/Quisumbing teaches comprising: receiving, via the at least one processor, an input authorizing replacement of the first industrial automation component with the second industrial automation component via the notification; (e.g., input authorizing via selecting installation guide to replace hardware or software components Quisumbing; Figure 4; selecting upgrade par. 32; As an example, the new hardware component may require an updated version of software (e.g., version 4), may need to be coupled to other hardware components of the current hardware configuration 
and replacing, via the at least one processor, the first object with a second object associated with the second industrial automation component in the representation of the industrial automation system. (e.g., a GUI visualization of replaceable industrial components of an industrial automation system as shown in Figures 12A,  12B and 12C par. 114; In one embodiment, the industrial control system 22 may include a graphical user interface ( GUI) that may depict certain visualizations that represent the hierarchical levels of the industrial automation system 10. par. 189; In this manner, the cloud-computing device 274 may analyze whether the local components 20 were operated under similar circumstances as compared to other components 20 and determine when a local component 20 disposed in the local factory 12 may be serviced or replaced based on the history of usage and maintenance of a similar component used in other factories 12.)

Claim 17 depends on claim 10:
Govindaraj/Quisumbing teaches wherein the notification comprises selectable options to implement the suggestion, decline the suggestion, or save the suggestion for later. (e.g., software installation action is presented via GUI to replace outdated software (i.e., suggestion to replace) Quisumbing; Figure 4; software  Par. 33; FIG. 5A illustrates an example graphical user interface 500 to generate an instruction guide. In general, the graphical user interface 500 may be used to provide an instruction guide 140 of FIG. 1. par. 41; the GUI may provide installation actions for installing any hardware component with a system or to install any hardware component as a new system.)

Claim 18:
Claim 18 is substantially encompassed in claims 1,2  and 4 above, therefore, Examiner relies on the same rationale set forth in claims 1, 2 and 4 to reject claim 10. 

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claims 1,5  and 6 above, therefore, Examiner relies on the same rationale set forth in claims 1, 5 and 6 to reject claim 19. 

Claim 20 depends on claim 18:
Claim 20 is substantially encompassed in claims 1 and 7 above, therefore, Examiner relies on the same rationale set forth in claims 1 and 7 to reject claim 20. 


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj/Quisumbing, in further view of Attalla; Emad, U.S. Published Application No. 20110239189.
Claim 2 depends claim 1:
Govindaraj/Quisumbing fails to expressly teach wherein the notification comprises an interactive object configured to access a webpage associated with a vendor for the second industrial automation component. 

However, Attalla teaches wherein the notification comprises an interactive object configured to access a webpage associated with a vendor for the second industrial automation component. (e.g., interactive upgrade process configured to access a website associated with a vendor for the software component to obtain product information par. 66; Upgrade process 314 may obtain product information 324 from vendors 325 for plurality of computers 312 in a number of different ways. For example, upgrade process 314 may access websites for vendors 325 to obtain product information 324. In other illustrative examples, vendors 325 may send product information 324 to upgrade process 314. As a specific example, vendors 325 may access a website and enter product information 324 into a database for use by upgrade process 314.)
In the analogous art of replacing components via GUI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Claim 11 depends on claim 10:
Claim 11 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 11. 


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj/Quisumbing, in further view of Ricci; Christopher U.S. Published Application No. 20110239189.
Claim 3 depends on claim 1:
Govindaraj/Quisumbing fails to expressly teach wherein the notification is indicative of a price comparison between a plurality of vendors for the second industrial automation component.

However, Ricci teaches wherein the notification is indicative of a price comparison between a plurality of vendors for the second industrial automation component. (e.g., comparing products of vendors based on prices  par. 33; (d) compare the first vendor's product price and/or price incentive for the product with the 

	In the analogous art of replacing products, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of replacing components as taught by Govindaraj/Quisumbing to include a comparison of prices associated with vendors as taught by Ricci to provide the benefit of allowing a user to select the most cost effective upgrades based on a limited budget.  


Claim 12 depends on claim 10:
Claim 12 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 12. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20080208363 A1 Grgic et al. 
Par. 4; Thus, a factory automation system can review collected data and automatically and/or semi-automatically schedule maintenance of a device, replacement of a device, and other various procedures that relate to automating a process


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145